PER CURIAM.
Defendant Lawrence Freeman pled nolo contendere to two counts of violating subsection 895.03(1), Florida Statutes (1987), expressly reserving the right to appeal the issue of the facial constitutionality of the statute. Defendant urges that the statute is void for vagueness.
Defendant previously raised the identical issue by petition for writ of prohibition, which was denied. As announced in Obanion v. State, 496 So.2d 977 (Fla.3d DCA 1986), review denied, 504 So.2d 768 (Fla.1987), “denial of a petition for a writ of prohibition will, in fact, be a ruling on the merits, unless otherwise indicated.” Id. at 980.* As a previous panel of the court has sustained the constitutionality of the statute, with which disposition we agree, the conviction and sentence are affirmed.
Affirmed.

 By motion for rehearing of the denial of prohibition defendant requested clarification of the ha-sis of the ruling, which was denied.